Order filed January 6, 2022




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00292-CV
                                    ____________

           C4 FOOD TRUCK, LLC AND ANDY CARDENAS, Appellant

                                         V.

             KEITH LEWIS AND CHA'QUANIA LEWIS, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-47196

                                    ORDER

      Appellant’s brief was due December 20, 2021. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before February 7, 2022,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Poissant.